DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/30/21 and 4/13/22 have been considered by the examiner.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 17, when interpreted in light of the specification, is unclear because the disclosure teaches charging the backup power source (Fig. 1 126) from the redundant power supply (Fig. 1 124) when the backup power source is uncoupled (Fig. 1 119 open) from the power line (Fig. 1 112). In contrast, Applicant has claimed in claim 17, converting the received AC power to DC power; providing, via a power line, the DC power to the external device for powering the external device; charging a backup power source with the DC power, the backup power source uncoupled from the power line. It is unclear how the backup power source could be charged with the DC power, that is the DC power from the power line, when the backup power source is uncoupled from the power line. Furthermore, it is unclear whether Applicant intends to claim whether the power line is to charge the backup power source or whether a separate conversion (AC/DC) is performed to charge the backup power source from DC converted from the AC source. For the purpose of examination, the claim shall be interpreted as claiming the backup power source can be uncoupled from the power line. 
 	Applicant further claims receiving AC power from an external AC power source contained in an enclosure external to the external device, making it unclear whether the receiver of the AC power is contained in an enclosure, or whether the AC power source is contained in the enclosure. For the purpose of examination, the claim shall be interpreted as receiving in an enclosure external to the external device, an external AC power source.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0380930) in view of ‘887 (CN 108110887).
 	With respect to claim 1, Smith discloses a power supply system, comprising: a power supply module (Fig. 7 702) having a first input coupled to an AC power source and a first output (Fig. 7 output to Vbus) configured to couple to an external device (Fig. 7 504) via a power line, the power supply module configured to provide power to the external device via the power line (Fig 7 Vbus); a switching module (Fig. 5 112,202) coupled to the power line; a redundant power supply unit (Fig. 4 406, 102) having a second input (Fig. 4 402) coupled to an unspecified power source and a second output coupled to the switching module (Fig. 4 Bypass Circuit), the switching module configured to detect (Fig. 5 202) an electrical state of the power line and connect (Fig. 6 T2) the redundant power supply unit to the power line for providing redundant power to the external device based upon the detected electrical state; and an enclosure (paragraph 57), the enclosure configured to receive the power supply module, the switching module and the redundant power supply unit. Smith teaches an enclosure and that the power converter (Fig. 4 406) may be an AC/DC rectifier, but does not require the enclosure be external to the external device nor require the redundant power supply have a second input coupled to the AC power source.
 	The ‘887 reference teaches an uninterruptible power supply with 
a redundant power supply unit (Fig. 2 second AC/DC, charger, diode and battery) having a second input coupled to the AC power source (Fig. 2 ~220V) and a second output coupled to the switching module (Fig. 2 select pass through or battery back up), and an enclosure (Fig. 3 4) external to the external device, the enclosure configured to receive the pass through module (Fig. 2 220V in passed to output), the switching module (Fig. 3 1) and the redundant power supply unit (Fig. 3 2,3). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to convert a standard AC distribution input to a desired DC distribution voltage output and provide an uninterruptible voltage backup of the DC voltage output as well as to implement and an enclosure external to the external device, the enclosure configured to receive the power supply module, the switching module and the redundant power supply unit, in order to house and protect the equipment, and to implement, and to implement  a redundant power supply unit having a second input coupled to the AC power source and a second output coupled to the switching module, in order to charge the backup energy source.
 	With respect to claim 2, Smith in view of ‘887 make obvious the power supply system of claim 1, wherein the power supply module comprises an AC/DC converter (Smith Fig. 7 702) configured to convert a 220V AC signal (‘887 ~220V) at the first input to a 24V DC signal (Smith paragraph 57, 24VDC) at the first output.  	With respect to claim 3, Smith in view of ‘887 make obvious the power supply system of claim 2, wherein the enclosure includes a slot (as in ‘887 Fig. 3 bays 1-3) for removably receiving the power supply board. While Smith remains silent as to the details of the power supply module, it was well known to mount converters on a board. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the power supply module comprises a power supply board configured for mounting the AC/DC converter, as was standard practice in the fabrication of AC/DC converters in order to mount the components on a substrate.
 	With respect to claim 4, Smith in view of ‘887 make obvious the power supply system of claim 1, wherein the redundant power supply unit comprises: a redundant power supply module (Fig. 4 406) coupled between the second input (Fig. 4 402) of the redundant power supply unit and the second output of the redundant power supply unit; and a backup power source (Fig. 4 102) coupled to the second output of the redundant power supply unit, the redundant power supply module configured to charge (paragraph 45) the backup power source, wherein the switching module includes a switch (Fig. 4 Bypass Circuit), and wherein the switch is configured to close for providing the redundant power to the external device based upon the detected electrical state of the power line.  	With respect to claims 5-6, Smith in view of ‘887 make obvious the power supply system as set forth above. See claims 2-3, respectively, for additional details.

 	With respect to claim 7, Smith in view of ‘887 make obvious the power supply system of claim 4, wherein the backup power source is a power capacitor (‘887 Fig. 2 C). Smith remains silent as to the voltage of the bus for various output voltages, but it would have been obvious to one of ordinary skill in the art at the time of filing of the inventio to implement wherein the power capacitor is configured to store at least 25 volts, in order to have sufficient voltage to supply the output voltage.  	With respect to claim 8, Smith in view of ‘887 make obvious the power supply system of claim 7, wherein the power capacitor has a first node (‘887 Fig. 2 C connected to bus) and a second node (‘887 Fig. 2 C connected to ground), wherein the first node is coupled to the second output of the redundant power supply unit and the second node is coupled to ground.  	With respect to claim 9, Smith in view of ‘887 make obvious the power supply system of claim 4, wherein the electrical state is one or more of: a voltage (Smith Fig. 2 208) on the power line (Fig. 2 104), a current on the power line and the power on the power line, and wherein the switch is configured to close when at least one of: the voltage is less than a predefined minimum voltage threshold (paragraph 35, 12.1 V) or greater than a predefined maximum voltage threshold, the current is less than a predefined minimum current threshold or greater than a predefined maximum current threshold, and the power is less than a predefined minimum power threshold or greater than a predefined maximum power threshold.  	With respect to claim 10, Smith in view of ‘887 make obvious the power supply system of claim 9, wherein the switch is configured to open when at least one of: the voltage is greater than or equal to the predefined minimum voltage threshold (paragraph 35, 12.1 V) and less than or equal to the predefined maximum voltage threshold, the current is greater than or equal to the predefined minimum current threshold and less than or equal to the predefined maximum current threshold, and the power is greater than or equal to the predefined minimum power threshold and less than or equal to the predefined maximum power threshold.  	With respect to claim 11, Smith in view of ‘887 make obvious the power supply system of claim 1, wherein the enclosure is a cabinet (‘887 Fig. 3 4). Smith in view of ‘887 remain silent as to the heat sinking, but it was well known at the time of filing of the invention to use cabinet as a heat sink. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the cabinet is configured as a heat sink for at least one of the power supply module, the switching module and the redundant power supply unit, in order to cool the power supply system. 
 	
 	With respect to claim 14, Smith in view of ‘887 make obvious the power supply system of claim 1, wherein the enclosure (Fig. 3 5) is physically separate [load external to cabinet] from the external device (Fig. 7 504).  	With respect to claim 15, Smith in view of ‘887 make obvious the power supply of claim 1, wherein the power supply module (Fig. 7 702) is configured to provide DC power (Fig. 7 Vbus) to the external device (Fig. 7 504), wherein the redundant power supply unit (Fig. 2 200) is configured to provide redundant DC power to the external device. Smith remains silent as to the load. It was well known at the time of filing of the invention to provide DC power to semiconductor processing systems. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the external device is a powered component of a semiconductor processing system, in order to power the semiconductor processing system. 
 	Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0380930) in view of ‘887 (CN 108110887) and further in view of Zhang (CN 206673691).
 	With respect to claim 12, Smith in view of ‘887 make obvious the power supply system of claim 1, further comprising an electrical monitoring device (Smith Fig. 5 202) configured to detect an electrical state and the ‘887 reference discloses a display (‘887 Fig. 3 display in 1) to display the mode and working states. The ‘887 reference does not show the display attached to the enclosure. It was known at the time of the filing to attach the display to the enclosure.
 	Zhang discloses a cabinet with the display (Fig. 1 1) attached to the cabinet (Fig. 1 2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the electrical monitoring device attached to the enclosure and coupled to at least the power supply module, and the electrical monitoring device configured to detect an electrical state of the power supply module and display the electrical state of the power supply module on the display, in order for the user to visually determine the electrical state quickly and safely without having to open the cabinet. 
 	With respect to claim 13, Smith in view of ‘887 and Zhang disclose the power supply system of claim 12, wherein the power supply module comprises an AC/DC converter (Fig. 7 702) having AC/DC converter electrical components, and the electrical state of the power supply module is one of: a voltage (Fig. 2 voltage of Vbus 202) of any of the AC/DC converter electrical components, a current of any of the AC/DC converter electrical components, and a power of any of the AC/DC converter electrical components. 
 	Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 10,855,197) in view of ‘887 (CN 108110887) 	With respect to claim 16, Chang discloses a power supply system, comprising: a plurality of power supply modules (Fig. 1 211), each power supply module having a first input coupled to an AC power source (Fig. 1 P) and a first output configured to couple to a corresponding external device (Fig. 1 L) via a corresponding power line (Fig. 1 D), each power supply module configured to provide power to the corresponding external device via the corresponding power line; a plurality of corresponding switching modules (Fig. 1 223,231,23), each corresponding switching module coupled to the corresponding power line (Fig. 1 D); a redundant power supply unit (Fig. 1 222,224) having a second input coupled to a DC power source (Fig. 1 221) and a second output coupled to each corresponding switching module (Fig. 1 223,231,23), each corresponding switching module configured to detect (Fig. 1 231) an electrical state (column 4, lines 45-53, output power) of the corresponding power line and connect the redundant power supply unit to the corresponding power line for providing redundant power to the corresponding external device based upon the detected electrical state. Chang does not require the second input of the redundant power supply is connected to the AC source and remains silent as to an enclosure. 
 	The ‘887 reference teaches a redundant power supply unit (Fig. 2 converters) having a second input coupled to the AC power source (Fig. 2 ~220V) and a second output coupled to each corresponding switching module (Fig. 2 3pole switch); and an enclosure (Fig. 3 4) external to the external device, the enclosure configured to receive the power supply modules, the switching modules and the redundant power supply unit (Fig. 3 1-3). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a redundant power supply unit having a second input coupled to the AC power source and a second output coupled to each corresponding switching module, each corresponding switching module configured to detect an electrical state of the corresponding power line and connect the redundant power supply unit to the corresponding power line for providing redundant power to the corresponding external device based upon the detected electrical state; and an enclosure external to the external device, the enclosure configured to receive the plurality of power supply modules, the plurality of corresponding switching modules and the redundant power supply unit, in order to charge the redundant power supply unit and to protect and isolate the modules in an enclosure. 
	With respect to claim 17, Chang discloses a method for providing uninterrupted power to an external device, comprising: receiving AC power from an external AC power source (Fig. 1 P); converting (Fig. 1 211) the received AC power to DC power; providing, via a power line (Fig. 1 D), the DC power to the external device (Fig. 1 L) for powering the external device; charging a backup power source (Fig. 1 22) with the DC power, the backup power source can be uncoupled (Fig. 1 223 open) from the power line; detecting the DC power (Fig. 1 231) on the power line; and coupling (Fig. 1 223 closed) the backup power source to the power line for powering the external device based on the detected DC power. Chang remains silent as to an enclosure. 	The ‘887 reference discloses receiving AC power (Fig. 2 ~220) in an enclosure (Fig. 3 4) external to the external device (load external of cabinet).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement receiving AC power from an external AC power source contained in an enclosure external to the external device in order to protect and isolate the uninterruptible power supply.
 	With respect to claim 18, Chang in view of ‘887 make obvious the method of claim 17, further comprising coupling the backup power source to the power line when the detected DC power is below a predefined minimum DC power threshold [AC source unavailable] or above a predefined maximum DC power threshold [limit of main converter].  	With respect to claim 19, Chang in view of ‘887 make obvious the method of claim 18, further comprising decoupling the backup power source from the power line when the detected DC power is greater than or equal to the predefined minimum DC power threshold [AC source available] and less than or equal to the predefined maximum DC power threshold [transient diminished].   	With respect to claim 20, Chang in view of ‘887 make obvious the method of claim 17, wherein the backup power source (Fig. 1 221) may be a supercapacitor and the ‘887 reference discloses wherein the external AC power source comprises a 220V external AC power source (‘887 Fig. 2 ~220) and Chang remains silent as to the DC voltage. It was well known at the time of filing of the invention that 220 Vac and 24 Vdc were standard voltage levels.
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein converting the received AC power to DC power comprises converting a 220V AC signal to a 24V DC signal, and wherein the backup power source is a power capacitor, the power capacitor configured to be charged to at least 25V, in order to convert the available 220 Vac source to the desired 24 Vdc level, and provide adequate energy storage in the capacitor.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ku (US 2018/0090984) discloses an uninterruptable power supply. Zhou (CN 112896195) discloses a power supply system. Compton (US 2018/0222334) discloses power delivery.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839